COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER OF CONTINUING ABATEMENT

Appellate case name:      Derrick Jabaz Anderson v. The State of Texas

Appellate case number:    01-11-01010-CR
                          01-11-01011-CR
                          01-11-01012-CR

Trial court case number: 1285911, 1285912, & 1285913

Trial court:              185th District Court of Harris County, Texas

       On June 21, 2012, we abated the above-captioned appeals to the trial court for a
determination regarding appellant’s counsel on appeal and appointment of appellate counsel, if
necessary. A supplemental clerk’s record and a reporter’s record of the abatement hearing have
been received by this Court. Although the reporter’s record shows that the trial court permitted
appellant’s trial counsel, Kenneth McCoy, to withdraw, the record does not contain an
appointment of appellate counsel. The trial court indicated that appellate counsel would be
appointed, but there is no evidence of the appointment in the abatement record.
        We therefore direct the trial court to make a written order appointing appellate counsel
for appellant within 10 days of the date of this order. If appellate counsel has been previously
appointed, but not by written order, we direct the trial court to execute a written order to this
effect containing appellate counsel’s name, bar number, and contact information within 10 days
of the date of this order. The trial court’s order shall be included in a supplemental clerk’s
record and filed in each of the appeals in this Court no later than 15 days from the date of this
order. See TEX. R. APP. P. 34.5(c).
       The appeals continue in abatement. The appeals will be reinstated on this Court’s active
docket when the supplemental clerk’s record containing the trial court’s order appointing
appellate counsel are filed in this Court in each of the appeals.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: August 17, 2012